Citation Nr: 1220699	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  06-27 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for a right shoulder injury prior to October 26, 2010, and an initial rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from March 2000 to May 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2004 and April 2005, and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and the Appeals Management Center, respectively.

In August 2009, the Veteran provided testimony at a hearing on appeal before the undersigned Acting Veterans Law Judge at the RO (Travel Board hearing).  A copy of the hearing transcript is in the record.

In September 2010, the Board remanded the case in order to comply with VA's duties to notify and assist; obtain medical records identified by the Veteran, including 2003 records from Lackland Air Force Base (AFB); and schedule the Veteran for a VA examination of his right shoulder.  It now returns for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the September 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

Throughout the appellate period, the Veteran's right shoulder injury is characterized by recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements of his right (major) arm.



CONCLUSIONS OF LAW

1.  For the appellate period prior to October 26, 2010, the criteria for an initial rating of 30 percent, but no higher, for a right shoulder injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2011).

2.  As of October 26, 2010, the criteria for an initial rating in excess of 30 percent for a right shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his right shoulder injury from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his right shoulder injury was granted, and initial ratings were assigned, in the April 2005 and February 2012 rating decisions on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding treatment records that have not been obtained.  Additionally, he has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for the disability on appeal.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Additionally, the Veteran informed the October 2010 VA examiner that he is currently employed.  Furthermore, records show that the RO made an inquiry in April 2008, and found no SSA Title II or Title XVI data pertaining to the Veteran.

In this regard, the Board notes that, at his August 2009 hearing, the Veteran reported that he underwent treatment for his right shoulder injury at the Lackland AFB hospital, Texas, in approximately 2003.  (See transcript, pp. 15-16).  As such, in the September 2010 remand, the Board directed that the AOJ obtain those records in accordance with the procedures prescribed in 38 U.S.C.A. § 5103A(b) in regard to requests for records from Federal facilities, and associate those records, if any, with the Veteran's claims file.  Thereafter, the AOJ contacted the Lackland AFB in October 2010, which responded that the medical record had been retired and forwarded to the National Personnel Records Center (NPRC).  The AOJ then requested the records from the NPRC, which replied in November 2010 that there were no service treatment records (STRs) for the Veteran.  In January 2012, the AOJ sent the Veteran a letter asking him to send a copy of the records from Lackland AFB if he had them, or to inform VA of the location of the records if he had that information; the Veteran did not reply to that request.  Subsequently, in a February 2012 Memorandum, the AOJ determined that the Veteran's reported Lackland AFB records from 2003 were unavailable for review and that all procedures to obtain such had been correctly followed, all efforts had been exhausted, and further attempts would be futile.  The Veteran was advised of the unavailability of such records in the January 2012 letter and was invited to submit any records in his possession.  As such, the Board finds that the AOJ correctly followed the procedures prescribed in 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c) in regard to requests for records from Federal facilities.

The Veteran was also afforded a VA examination in October 2010 in conjunction with the claim on appeal.  The Veteran has not alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected right shoulder injury as it includes an interview with the Veteran, a review of the record, and a full examination addressing the relevant rating criteria.

As indicated previously, the Board remanded this case in September 2010 in order to comply with VA's duties to notify and assist; obtain medical records identified by the Veteran, including 2003 records from Lackland AFB; and schedule the Veteran for a VA examination of his right shoulder.  The AOJ has complied with VA's duties to notify and assist, and scheduled the Veteran for a VA examination which was provided in October 2010.  Additionally, as described above, with respect to the Veteran's 2003 records from Lackland AFB, the AOJ correctly followed the procedures prescribed in 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c) in regard to requests for records from Federal facilities.  Therefore, the Board finds that the AOJ has substantially complied with the September 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's claim on appeal was received in April 2004.  Therefore, the regulations in effect at such time are for application in this appeal.

The Veteran is service-connected for a right shoulder injury, which has been evaluated as noncompensable prior to October 26, 2010, and as 30 percent disabling thereafter based on recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.  In documents of record, and construing the Veteran's claim as broadly as possible, he contends that his right shoulder injury is more severe than the currently assigned ratings and, as such, he is entitled to compensable and/or higher initial ratings, as applicable.  AB v. Brown, 6 Vet. App. 35 (1993) (the appellant is presumed to be seeking the highest possible benefits).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

A review of the record, including the October 2010 examination, reveals that the Veteran is right-hand dominant.  For adjudicative purposes, his right shoulder is the major extremity.  38 C.F.R. § 4.69.

The Veteran's right shoulder injury is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5202-5201.  In this regard, Diagnostic Code 5201 provides for assignment of a 20 percent rating when there is limitation of motion of the (major or minor) arm at shoulder level, a 30 percent rating when there is limitation of motion of the major arm midway between side and shoulder level, and a 40 percent rating when there is limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides for assignment of a 20 percent rating when there is malunion of the humerus with moderate deformity of the major or minor arm, and a 30 percent rating when there is malunion of the humerus with marked deformity of the major arm.

Diagnostic Code 5202 also provides for assignment of a 20 percent rating when there is recurrent dislocation of the humerus at the scapulohumeral joint (of the major or minor arm) with infrequent episodes, and guarding of movement only at shoulder level; and a 30 percent rating when there is recurrent dislocation of the humerus at the scapulohumeral joint of the major arm with frequent episodes, and guarding of all arm movements.

Diagnostic Code 5202 also provides for assignment of a 50 percent rating when there is fibrous union of the humerus of the major arm, a 60 percent rating when there is nonunion of the humerus (false flail joint) of the major arm, and an 80 percent rating when there is loss of head of the humerus (flail shoulder) of the major arm.

The Veteran's service treatment records include a clinician's diagnosis, in March 2002, of recurrent right shoulder dislocation.

VA provided the Veteran with a compensation and pension (C&P) examination of his right shoulder in May 2004.  The examiner found that the Veteran had flexion to 180 degrees, abduction to 180 degrees, extension to 50 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees-all with pain at the extremes of motion.  The Veteran had no swelling, tenderness, or deformity.  He had marked crepitation in the glenohumeral joint and in the scapulothoracic interval with motion.  He had tenderness over the acromioclavicular (AC) joint and the vertebral border of the scapula.  There was no anterior instability detected; the Veteran reported that his dislocations usually occur at night.  The VA examiner diagnosed the Veteran with (1) status post dislocation of the right shoulder with recurrences, and (2) crepitation of the right scapulothoracic and acromioclavicular joints.

In October 2004, a private chiropractor, J.P.J., D.C., noted that the Veteran reported that lifting light objects causes his right shoulder to partially dislocate.

In February 2005, a VA clinician found that x-rays of the Veteran's right shoulder showed no acute fracture or dislocation, bony architecture within normal limits, and no soft tissue abnormalities.

A VA radiologist administered an x-ray of the Veteran's right shoulder in October 2005 and found that it was negative.  The Veteran had no displaced fracture or dislocation, the glenohumeral articulation was maintained, and the included soft tissues were unremarkable.

VA provided the Veteran with a second C&P examination of his right shoulder in October 2010.  The Veteran reported that he has a recurrent dislocation of his right shoulder.  The Veteran had forward flexion of the right shoulder from 0 to 140 degrees, abduction from 0 to 130 degrees, external rotation from 0 to 60 degrees, and internal rotation from 0 to 50 degrees, with pain throughout the passive range of motion in all directions exhibited by muscle guarding.  Repetitive motion showed no change in range.  The VA examiner diagnosed the Veteran with residual recurrent dislocation of the right shoulder with a mild to moderate degree of pain and dysfunction.

Based on a review of the foregoing, the Board finds that a 30 percent rating, but no higher, is warranted throughout the appellate period.  As explained above, Diagnostic Code 5202 provides that a 30 percent rating applies when there is recurrent dislocation of the humerus at the scapulohumeral joint of the major arm with frequent episodes, and guarding of all arm movements.  In this case, the Veteran's service treatment records show that he has experienced recurrent right shoulder dislocation since March 2002.  Additionally, both the May 2004 and October 2010 VA examiners diagnosed the Veteran with recurrent dislocation of the right shoulder.  While the Board acknowledges that no right shoulder dislocation was found on either the February or October 2005 x-rays, Diagnostic Code 5202 requires frequent episodes of dislocation, but not constant or continuous dislocation.  The Board notes that the October 2010 VA examiner provided competent evidence of guarding of all arm movements on examination, which the Board finds credible based on the examiner's expertise in evaluating such shoulder disabilities.  Indeed, in consideration of the DeLuca factors, the VA examiner found that during flare-ups of pain, there could be significant change in the range of motion of the joint as stated above together with increasing pain and decrease in functional capacity although the degree of change could not be stated with any medical accuracy without resorting to speculation.  This is evidence that the Veteran's disability is more akin to frequent episodes of dislocation and guarding of all arm movements than infrequent episodes of dislocation and guarding of movement only at the shoulder level.  The Board further finds that the Veteran's episodes of recurrent dislocation are frequent, based on his report to J.P.J. in October 2004 that lifting even light objects causes his right shoulder to partially dislocate, and his statement to the undersigned at his August 2009 hearing that the only reason that his arm had not popped out of its joint recently was because he knows how much strain he can put on it.  (See transcript, pp. 6-7).

The Board notes that the Veteran is competent to report that lifting even light objects causes his right shoulder to partially dislocate.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board finds that the Veteran's October 2004 description of his right shoulder dislocations upon lifting light objects is credible in the abence of evidence to the contrary.  For these reasons, the Board finds that the medical evidence, including consideration of the DeLuca factors, and lay evidence show that the currently assigned 30 percent is not only appropriate for the current period but also appropriate for the entire appeal period.

Next, a higher rating under Diagnostic Code 5202 is inapplicable throughout the appellate period because there is no evidence of fibrous union of the humerus of the major arm, nonunion of the humerus (false flail joint) of the major arm, or loss of head of the humerus (flail shoulder) of the major arm.  The Board also finds that separate ratings under Diagnostic Codes 5201 and 5203 would constitute an impermissible 'pyramiding' of benefits.  See 38 C.F.R. § 4.14 (2011); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); Brady v. Brown, 4 Vet. App. 203, 206-7 (1993).  The criteria for ratings under these diagnostic codes are based upon similar symptom manifestations as they require malunion, dislocations, limitation of arm movements, etc.  Here, the limitation of arm motion the Veteran experiences is due to frequent episodes of dislocation and guarding of all arm movements.  Finally, as the Veteran does not have ankylosis of the scapulohumeral articulation, Diagnostic Code 5200 is not for consideration.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right shoulder injury; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right shoulder injury with the analogous criteria found in the rating schedule.  The Veteran has not described any unusual or exceptional features associated with his right shoulder disability.  The Board finds that the Veteran's right shoulder injury symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his right shoulder disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Because the threshold test of that first factor is met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, supra.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not contended, and the record does not show, that his service-connected right shoulder injury renders him unemployable.  In this regard, the Veteran reported at his October 2010 VA C&P examination that he is employed, and the examiner opined that his right shoulder disability would not limit him from any occupational opportunity.  Consequently, the Board finds that a claim for TDIU was not raised by the Veteran or reasonably raised by the record and, therefore, further consideration of such is not necessary.

In sum, the Board finds that an initial 30 percent rating, but no higher, is warranted for the Veteran's right shoulder injury throughout the appellate period.  The Board further finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent as of October 26, 2010.  In denying higher initial ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.




ORDER

For the appellate period prior to October 26, 2010, an initial rating of 30 percent, but no higher, for a right shoulder injury is granted, subject to the laws and regulations governing payment of monetary benefits.

For the appellate period as of October 26, 2010, an initial rating in excess of 30 percent for a right shoulder injury is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


